Mrs. Williamson was confessedly an accomplice. If the appellant's conviction is to stand, it must be solely on her evidence. There is no corroboration. That which the state claims as corroborative of her story is too shadowy and intangible to amount to corroboration. And, Mrs. Williamson's narrative, we think, is so unreasonable and improbable as to be unbelievable.
We see no good purpose that would be answered by setting out more fully the reasons on which we base this dissent.
Without hesitation, and with the utmost confidence in our position, we are of the opinion that appellant is entitled to a reversal of the judgment of conviction and a discharge.